J-S02042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    ANTHONY RODRIGUEZ                            :
                                                 :
                       Appellant                 :   No. 922 EDA 2021

         Appeal from the Judgment of Sentence Entered January 4, 2021
     In the Court of Common Pleas of Northampton County Criminal Division
                       at No(s): CP-48-CR-0001117-2019,
                            CP-48-CR-0003847-2019


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                              FILED AUGUST 5, 2022

        Anthony Rodriguez (Appellant) appeals from the judgment of sentence1

entered in the Northampton Court of Common Pleas after his jury convictions

of three counts of possession of a controlled substance with intent to deliver

(PWID) and one count each of possession of drug paraphernalia and criminal

use of a communication facility.2              On appeal, Appellant challenges the




____________________________________________


1 Appellant purported to appeal from the trial court’s March 16, 2021, order
denying his post-sentence motion. Appellant’s Notice of Appeal, 4/15/21.
This appeal, however, properly lies from the judgment of sentence, entered
on January 4, 2021, made final by the denial of post-sentence motions. See
Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa. Super. 2001)
(en banc) (citation omitted). The caption has been corrected accordingly.

2   35 P.S. § 780-113(a)(30), (32); 18 Pa.C.S. § 7512(a).
J-S02042-22



admission of his post-Miranda3 confession, arguing he was coerced into

making a statement to police, and the weight of the evidence.4                For the

reasons below, we affirm.

        The underlying charges stem from a January 10, 2019, incident where

Appellant sold narcotics in a controlled buy to a confidential informant (CI) for

the Bethlehem Police Department.               Police subsequently arrested Appellant,

gave him Miranda warnings, and conducted an interview where Appellant

admitted to the possession and sale of narcotics. Appellant was charged on

two informations. On the first, docketed at CP-48-CR-0001117-2019, he was

charged with two counts of PWID and one count possession of drug

paraphernalia, and on the second, at CP-48-CR-0003847-2019, he was

charged with one count each of PWID and criminal use of communication

facility. The Commonwealth filed a motion to join the informations for trial.

Commonwealth’s Motion to Join Offenses Charged in Separate Informations

for Trial, 2/24/20, at 1-3 (unpaginated).




____________________________________________


3   Miranda v. Arizona, 384 U.S. 436 (1966).

4 Appellant does not specify to which charges he is challenging the weight of
the evidence.


                                           -2-
J-S02042-22



       Appellant filed a pre-trial motion seeking to suppress his statement to

police, alleging it was involuntary. The trial court held a hearing on September

13, 2019, where the Commonwealth presented the following evidence. 5

       Bethlehem Police Detective Patrick Maczko testified that in December of

2018, he was involved in a narcotics investigation focused on Appellant. N.T.

Pretrial Motions Proceedings, 9/13/19, at 5.     Detective Maczko, along with

Bethlehem Police Detective Michael Mish, organized a controlled purchase of

heroin from Appellant using a CI. Id. at 7; N.T. Jury Trial Vol. I, 11/3/20, at

229-30. Detective Maczko gave the CI “pre-recorded buy money[.]” N.T.,

9/13/19, at 9. Appellant was observed “entering or exiting” a home on East

Sixth Street in Bethlehem, Pennsylvania. Id. at 19-20. We note this was the

home of Appellant’s ex-wife and adult daughter.      N.T., 11/3/20, at 97-98.

Appellant was then in a “white Oldsmobile,” which the CI entered.         N.T.,

9/13/19, at 26. Detective Maczko did not take any photo or video surveillance

of the controlled buy to protect the identity of the CI. Id. at 25. When the

CI returned with heroin packaged in “glassine packets[,]” Detective Maczko

applied for a search warrant for the East Sixth Street residence. Id. at 20,

27.

       We note that after Appellant concluded the drug sale with the CI,

Detective Mish observed what he believed to be a drug transaction between
____________________________________________


5 In addition to reviewing the suppression hearing transcripts, we have
included contextual background from the trial transcripts, which are not
dispositive to our review of Appellant’s suppression challenge.


                                           -3-
J-S02042-22



Appellant and the occupants of a red Volkswagen Jetta, Zavier Camacho,

Mario Velazquez, and Pedro Vera.     N.T., 11/3/20, at 149, 238-39.     Police

detained and searched the occupants of the red Volkswagen and found heroin

with the “2 Hits” stamp on Camacho and Vera’s person. Id. at 152-53.

      Based on the observed drug transactions, Appellant was arrested that

night before the execution of the search warrant. N.T, 9/13/19, at 38; N.T.,

11/3/20, at 90-91. In the home, Officers found about 600 glassine packets

of heroin with the stamp “2 Hits,” 29 grams of loose fentanyl, an unspecified

amount of marijuana, and extensive paraphernalia related to drug packaging

and sales. N.T., 11/3/20, at 110-139. Some of the heroin packets were found

in Appellant’s daughter’s bedroom. Id. at 123.

      Bethlehem Police Detective Gregory Huff testified that he and

Bethlehem Police Detective William Marks interviewed Appellant for a “[h]alf

hour” at police headquarters after his arrest.    N.T., 9/13/19, at 32, 45.

Defective Huff first read Appellant his Miranda rights. Id. at 33. Detective

Huff testified Appellant did not appear to be under the influence, understood

the questions, did not express “hesitation or unwillingness” to speak with the

detectives, and he never asked the detectives to stop questioning him or

asked to leave the room. Id. at 37. Detective Huff stated he did not verbally

or physically threaten Appellant while reading the Miranda rights. Id. at 34.

Furthermore, neither the detective nor anyone else in the department told

Appellant that “other people” who lived in the home would be charged in

connection with the drugs found or discussed “let[ting] somebody else take

                                    -4-
J-S02042-22



the fall” for him. Id. at 42-43, 48. Appellant then signed the department’s

standard Miranda waiver form and spoke to the detectives. Id. at 32, 39.

      Detective Huff testified that Appellant admitted “that the drugs in the

house were his, that he was a drug dealer, that he bagged the drugs, [and]

that he sold a certain amount every week[.]” N.T., 9/13/19, at 41. Detective

Huff did not record the interview with Appellant because he wanted to know

“where [Appellant] got the heroin” and “people are more willing to open up .

. . about their suppliers” when they are not being recorded. Id. at 44-45.

      Appellant testified at the suppression hearing as follows:       he was

“spoken to . . . three times” before the detectives read him his Miranda

warnings. N.T., 9/13/19, at 50. First, while in the cell block, Detective Mish

asked Appellant what police would find in the East Sixth Street home, to which

he replied he did not know and he did not live there. Id. at 51. Detective

Mish came back a second time and informed Appellant that officers executed

a search warrant on the home and “found something.” Id. Appellant again

insisted he did not live in the home and did not know what was there. Id.

During this second conversation, Appellant stated Detective Mish said to him,

“[Y]ou’re a piece of shit. You’re going to let your daughter take the fall[ for

the drugs found in the home].” Id. Appellant stated the third encounter was

also in the cell block, when one of the occupants of the red Volkswagen told

Appellant the police were “trying to say that [Appellant] sold [narcotics] to

such-and-such.” Id. at 52. Appellant testified that because the detectives

“threatened to lock up [his] daughter,” he admitted to one drug transaction,

                                     -5-
J-S02042-22



but denied telling the detectives there would be drugs in the home. Id. at 52,

56-58.

      After the hearing, the trial court denied Appellant’s motion to suppress.

This case proceeded to jury trial on November 3, 2020, where the

Commonwealth      presented   the   evidence    above.     Furthermore,    the

Commonwealth presented additional evidence, which the trial court has

summarized as follows.

      While Detective Maczko was searching the CI after the controlled buy,

Detective Mish was surveilling the East Sixth Street residence. Trial Ct. Op.,

3/16/21, at 3.   Detective Mish observed Appellant arrive at the home and

enter it “without using a key or by knocking on the door.” Id. Appellant then

exited the home and met with the occupants of the red Volkswagen, Comacho,

Velazquez, and Vera. Id. “[Detective] Mish observed Comacho, the front-

seat passenger, and [Appellant] briefly meet,” before Appellant returned to

the home. Id.

            Thereafter, the [red Volkswagen] was followed by the police
      based on the reasonable suspicion that a drug transaction had just
      occurred. Moments after, the vehicle was stopped by [Bethlehem
      Police Detectives Emily] Falko and [Kristopher] Kopp[.] While
      [Detective] Kopp was speaking with Vera, [the detective] watched
      him reach down into his pocket with his right hand and observed
      several small packets of suspected contraband fall out of his
      pocket as he tried to remove his hand. Vera complied with orders
      to drop the packets. Subsequently, Vera was searched and later
      taken into custody. After Vera’s search, the police discovered
      [250] glassine packets of suspected heroin labeled “2 Hits[.”]
      Comacho was also taken into custody, and similar
      items/contraband were revealed during his search.



                                     -6-
J-S02042-22



Trial Ct. Op. at 3-4.

       Meanwhile, Appellant left the East Sixth Street home and went to his

residence on Sherwood Court in Allentown, Pennsylvania. N.T., 11/3/20, at

90. Detective Maczko observed Appellant leave the Sherwood Court address

in the same white Oldsmobile and drive back to Bethlehem, where the

detective “had a patrol vehicle stop him, detain him[,] and arrest him[.]” Id.

at 91. Police then searched him and found, inter alia, $20 of pre-recorded

buy money. Id. at 91; Trial Ct. Op. at 4.

       Appellant did not testify or present any evidence. The jury convicted

him of all charges. On January 4, 2021, the trial court sentenced him to an

aggregate term of nine years and two months to 25 years’ incarceration.

Appellant filed post-sentence motions, which the trial court denied, following

a hearing, on March 16, 2021. Appellant filed a timely notice of appeal and

complied with the trial court’s order to file a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

       Appellant raises the following claims for our review:6

       1. Did the trial court commit[ ] reversable error by failing to
          suppress [ ] Appellant’s confession to drug sales because it was
          [preceded] by the threat of police to prosecute [ ] Appellant’s
          innocent daughter in his stead [sic]?


____________________________________________


6 In his Rule 1925(b) statement, Appellant raised the same issues as in his
brief. We note the trial court opinion further addressed an argument that its
order “prevented [Appellant] from testifying[,]” which Appellant did not raise
in his appellate brief. Trial Ct. Op. at 19.


                                           -7-
J-S02042-22


        2. Was the guilty verdict rendered by the jury against the weight
           of the evidence presented at trial?

Appellant’s Brief at 7.7

        Preliminarily,   we    address    the    Commonwealth’s      contention   that

Appellant’s    appeal     should    be    quashed   for   failure   to   comply   with

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), which requires

separate notices of appeal when a single order resolves issues arising on more

than one trial court docket. See Walker, 185 A.3d at 977; Commonwealth’s

Brief at 7-8. On June 30, 2021, this Court issued a rule to show cause why

the appeal should not be quashed for failure to comply with Walker.

Appellant responded that both criminal informations arose from one criminal

incident, and the Commonwealth could have brought charges in a single

criminal complaint. Appellant’s Response to Rule to Show Cause, 7/7/21, at

2 (unpaginated). He also stated the informations were joined at trial and “the

issues raised as to the final orders disposing of both . . . cases are virtually

indistinguishable.” Id. We decline to quash pursuant to Commonwealth v.

Young, 265 A.3d 462, 477-78 (Pa. 2021) (overruling Walker in part, stating

Pa.R.A.P. 341 still requires separate notices of appeal when a single order

resolves issues under more than one docket, but holding Pa.R.A.P. 902

permits appellate court, “in its discretion, to allow correction of the error

where appropriate” when notice of appeal is timely filed).               For the above

reasons, we decline to quash this appeal and proceed to Appellant’s claims.
____________________________________________


7   Appellant’s claims have been reordered for ease of review.


                                           -8-
J-S02042-22



      In his first claim, Appellant argues the trial court erred when it did not

suppress his involuntary confession to police. Appellant’s Brief at 14. Our

standard of review is well settled:

      [An appellate court] is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.    Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, [the appellate court is] bound by [those]
      findings and may reverse only if the court’s legal conclusions are
      erroneous. Where . . . the appeal of the determination of the
      suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to [ ] plenary review.

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa. Super. 2015) (citation

omitted). In reviewing a suppression ruling, our scope of review is limited to

the factual findings and legal conclusions of the suppression court. Interest

of L.J., 79 A.3d 1073, 1080 (Pa. 2013).

      Appellant alleges that before receiving Miranda warnings, Detective

Mish “berated” him for “letting [his] daughter ‘take the fall.’” Appellant’s Brief

at 15. Appellant asserts that this “threat . . . to charge [his] daughter was

specifically designed to overwhelm” his ability to “make a free and

independent choice.” Id. at 16. He maintains he admitted to Detective Huff

that “he sold ‘a couple bundles[ of heroin]’” only because of the threat against

his daughter. Id. We conclude no relief is due.


                                      -9-
J-S02042-22



      When reviewing the voluntariness of a confession, the trial court does

not look to “whether the        defendant would have confessed without

interrogation, but whether the interrogation was so manipulative or coercive

that it deprived the defendant of his ability to make a free and unconstrained

decision to confess.” Commonwealth v. Yandamuri, 159 A.3d 503, 525

(Pa. 2017).     The Commonwealth must prove by a preponderance of the

evidence that the totality of the circumstances supported the voluntariness of

the admission. Id. (citation omitted). When examining the totality of the

circumstances, a trial court should consider

      the duration and means of the interrogation; the defendant’s
      physical and psychological state; the conditions attendant to the
      detention; the attitude exhibited by the police during the
      interrogation; and all other factors that could drain a person’s
      ability to resist suggestion and coercion. Additional relevant
      factors include: the accused s age and level of education and
      experience; his extent of previous experience with the police;
      whether the accused was advised of his constitutional rights;
      whether he was injured, ill, drugged, or intoxicated when he
      confessed; whether he was deprived of food, sleep or medical
      attention, and whether he was abused or threatened with abuse.

Id. (citations omitted).

      Regarding Appellant’s claims that Detective Huff threatened to charge

his daughter for the narcotics found in the home, the trial court concluded

Appellant’s testimony was not credible. Trial Ct. Op. at 18. Moreover, the

trial court stated that in the event Appellant’s testimony was credible, it would

still consider his statements to police to be voluntary. Id. at 16-17. The trial

court opined:



                                     - 10 -
J-S02042-22


      [T]he record indicates that [Appellant’s] daughter also had a
      significant connection to the residence. Arguably, any adult who
      resided or was present in the residence and had knowledge of and
      the ability to possess and control the controlled substances, could
      be charged with constructive possession of the controlled
      substances. While we do not know if the police intended to charge
      [Appellant’s] daughter, even if a police officer deceptively
      suggested to [Appellant] that the police may arrest his daughter
      if the controlled substances were not his, we find that such a
      suggestion is not an unreasonable, false, or unfair representation.
      Nor would such tactics constitute unfair duress likely to elicit an
      invalid confession.

                                   *     *      *

      [Even so, if] a statement made by the police or another arrestee
      informing [Appellant] that his daughter who was present in the
      home where the contraband was found would be arrested for
      constructive possession of the controlled substances if [Appellant]
      denied responsibility for possession and control of the same, is not
      the type of information that would elicit an untrustworthy,
      involuntary statement by [Appellant].

Id. at 17-18, citing Commonwealth v. Jones, 322 A.2d 119 (Pa. 1974)

(finding the defendant’s confession was voluntary despite a detective’s

deceptive statement that a co-conspirator implicated him).              See also

Commonwealth v. Williams, 640 A.2d 1251, 1259 (Pa. 1994) (police’s false

statement to a defendant that they located a gun he sold, which was of the

same caliber used in the crime, was not sufficient to render a confession

involuntary absent other coercive circumstances).

      In insisting that his interrogation was so manipulative or coercive that

he was deprived of “his ability to make a free and unconstrained decision to

confess,” Appellant ignores that the trial court rejected this claim on credibility

grounds. See Yandamuri, 159 A.3d at 525. At the suppression hearing,



                                       - 11 -
J-S02042-22



Detective Huff testified that he read Appellant his Miranda rights before

interviewing him for 30 minutes. N.T., 9/13/19, at 32, 45. Appellant was not

under the influence, understood the questions detectives asked of him, and

did not request that the interview end. Id. at 37. Further, Detective Huff

stated that neither he nor any other member of the department threatened

Appellant in any way.         Id. at 34, 42-43.    The trial court credited these

statements when it found Appellant’s statement was voluntary. Trial Ct. Op.

at 16.

         Based on the totality of the circumstances, we do not disturb the trial

court’s determination that Appellant understood his Miranda warnings and

voluntarily gave his statement to the police. See Trial Ct. Op. at 16. Likewise,

we agree with the trial court that any purported comments by the detectives

regarding Appellant’s daughter, did not induce him into making an involuntary

confession. We conclude the trial court’s ruling was supported by the record

before us and as such we do not disturb its findings on appeal. See Jones,

121 A.3d at 526-27.

         In his second claim, Appellant argues the jury’s verdict was against the

weight of the evidence.8 Appellant’s Brief at 12. This Court’s standard of

review of a weight of the evidence claim is limited:
____________________________________________


8 Appellant properly preserved his weight claim in his post-sentence motion
pursuant to Pa.R.Crim.P. 607(A)(1)-(3) (a challenge to the weight of the
evidence must be raised before the trial court either before sentencing or in a
post-sentence motion); see also Appellant’s Post-Sentence Motions, 1/13/21,
at 1-2 (unpaginated).


                                          - 12 -
J-S02042-22



      A weight of the evidence claim concedes that the evidence is
      sufficient to sustain the verdict, but seeks a new trial on the
      ground that the evidence was so one-sided or so weighted in favor
      of acquittal that a guilty verdict shocks one’s sense of justice. On
      review, an appellate court does not substitute its judgment for the
      finder of fact and consider the underlying question of whether the
      verdict is against the weight of the evidence, but, rather,
      determines only whether the trial court abused its discretion in
      making its determination.

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013) (citations

omitted). The fact finder is free to believe all, some, or none or the evidence

presented. Commonwealth v. Jacoby, 170 A.3d 1065, 1078 (Pa. 2017)

(citations omitted).

      This Court will not find an abuse of discretion

      based on a mere error of judgment, but rather . . . where the
      [trial] court has reached a conclusion which overrides or
      misapplies the law, or where the judgment exercised is manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.
      Importantly, [this C]ourt should not find that a trial court abused
      its discretion merely because [we] disagree[ ] with the trial court’s
      conclusion. Indeed, “when reviewing the trial court’s exercise of
      discretion, it is improper for [this C]ourt to ‘step[ ] into the shoes’
      of the trial judge and review the evidence de novo.” In other
      words, [this C]ourt “may not disturb a trial court’s discretionary
      ruling by substituting its own judgment for that of the trial court.”

Commonwealth v. Gill, 206 A.3d 459, 467 (Pa. 2019) (citations and some

quotation marks omitted).

      Appellant avers that because he “did not reside” at the East Sixth Street

home where the evidence was recovered, “his . . . confession was the most

crucial piece of evidence presented by the Commonwealth.” Appellant’s Brief

at 12-13. Appellant maintains his confession was “entirely unworthy of belief”



                                      - 13 -
J-S02042-22



because Detective Huff did not make an audio or video recording of the

statement, did not take notes during the interview, and relied “entirely on his

memory” when recounting the interview at the trial two years later. Id. at

13.   Further, Appellant alleges the confession was “at odds” with the

Commonwealth’s evidence at trial:

      [A]lthough . . . Appellant . . . told police he possessed fentanyl
      and used it to “cut” heroin, when police tested the bags of heroin
      . . . Appellant allegedly sold to the [CI] and others, the presence
      of fentanyl was not detected. Moreover, . . . Appellant purportedly
      told police the fentanyl would be found on the third floor, when in
      fact it was discovered on the second floor of the residence.

Id. Lastly, Appellant raises issue with the “failure of police to document” the

observed drug sales:

      Despite claiming to have a full view of [Appellant] as he stood
      outside of [the] East Sixth Street [residence] before, during and
      after each drug sale, police did not take even a single photograph
      of . . . Appellant. While it could be argued that police were justified
      in not doing so when . . . Appellant was in the presence of the
      [CI], there is no reason why police could not have captured
      images of . . . Appellant at any other time.

Id. at 14 (record citations omitted). We conclude no relief is due.

      We agree with the trial court that the weight of the evidence supported

the jury’s verdict. See Trial Ct. Op. at 13. Appellant admitted that the drugs

in the East Sixth Street residence were his, the packets of heroin in the home

were labeled with the same stamps as those he sold to the occupants of the

red Volkswagen, and he possessed “narcotics packaging and trafficking

material[.]”   N.T., 11/3/20, at 60, 62-63.     Further, Appellant described to

detectives the amount of heroin he sold and the profits he made during a


                                      - 14 -
J-S02042-22



weekly period.     Id. at 64, 66.    The Commonwealth also presented the

following evidence: (1) the CI purchased heroin with the stamp “2 Hits” from

Appellant during a controlled buy; (2) Appellant possessed $20 of pre-

recorded buy money at the time of his arrest; (3) Vera and Comacho, the

occupants of the red Volkswagen, similarly possessed packets of heroin with

the stamp “2 Hits” after engaging with Appellant; and (4) police recovered

600 glassine packets of heroin stamped with “2 Hits,” as well as paraphernalia,

from the East Sixth Street home, where police observed Appellant entering

and exiting before and after the transactions. N.T., 11/3/20, at 92, 110-39.

      Appellant insists that audio or video recording of his confession to police

was necessary to corroborate the detectives’ testimony, but he offers no case

law to support this contention. See Appellant’s Brief at 12-14. Contrary to

Appellant’s argument, the lack of video and audio recording of his interview

does not “cast[ ]incredulity” on the remaining evidence the Commonwealth

presented. See id. at 14. The jury heard the Commonwealth’s evidence and

chose to credit it, despite any purported inconsistencies on which Appellant

focuses, which it was entitled to do. See Jacoby, 170 A.3d at 1078. Appellant

failed to demonstrate how in upholding this verdict, the trial court abused its

discretion, and as such, no relief is due. See Gill, 206 A.3d at 467; Lyons,

79 A.3d at 1067.

      Judgment of sentence affirmed.




                                     - 15 -
J-S02042-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2022




                          - 16 -